Mr. Justice Figueras
delivered the opinion of the court.
This is a case which. originated in the Municipal Court of San Germán and went from the latter on appeal to the District Court of Mayagiiez, where, after a new trial, the defendant, Felipe Padilla, was found guilty of a crime against the electoral franchise and sentenced, on February 1, 1907, to pay a fine of $50, or in default thereof, to be imprisoned in jail for one month, and to pay the costs.
An appeal was also taken from this judgment.
But there is no bill of exceptions or statement of facts, nor has the appellant even appeared in this Supreme Court, and for these reasons it appears that his only purpose in taking this appeal was to delay the execution of the judgment of conviction rendered by the District Court of Mayagüez.
*211The provisions of section 322 of the Code of Crimnial Procedure have been observed in the imposition of the sentence and as the record does not show that any material error has been committed, the judgment appealed from should be affirmed, with the costs against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernandez, MacLeary and Wolf concurred.